Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 8, 2022

                                        No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                 v.

            BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                                 Appellees

                        From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2015PC2618
                            Honorable Tom Rickhoff, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On December 6, 2021, we ordered the parties to file additional briefing in this appeal.
Appellants’ additional reply briefs are currently due on March 8, 2022. On March 4, 2022,
appellants EOG Resources, Inc., Yates Energy Corporation, Jalapeno Corporation, ACG3
Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell filed a joint
unopposed motion requesting an extension of time to file their reply briefs until March 18, 2022.
After consideration, we GRANT the motion and ORDER appellants to file their reply briefs by
March 18, 2022.

           It is so ORDERED March 8, 2022.
                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT